Citation Nr: 0628828	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-03 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a total laryngectomy to 
include stomal revision as a result of Department of Veterans 
Affairs (VA) treatment.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hypertension as a result of VA treatment.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to August 
1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in November 2002.  A transcript of the 
hearing has been associated with the claims file.  

This case has been advanced on the Board's docket.  


FINDINGS OF FACT

1.  The veteran does not have additional disability as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination in association with a total 
laryngectomy to include stomal revision.  

2.  The veteran does not have additional disability as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination in association with dental 
treatment, to include hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation for 
residuals of a total laryngectomy to include stomal revision 
under the provisions of 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.358 (2005).

2.  The criteria for entitlement to compensation for 
hypertension under the provisions of 38 U.S.C.A. § 1151 have 
not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

In November 2003, the veteran was sent VCAA notification.  
The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, a document issued in 
April 2006, constituted subsequent process.  The claimant has 
not shown how the error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The claimant 
was provided VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).   

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in November 2003.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by:  (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence the 
VA would seek to provide; (3) informing the claimant about 
the information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claims.

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria & Analysis

Under 38 U.S.C.A. § 1151, benefits for persons disabled by 
treatment or vocational rehabilitation, compensation under 
Chapter 11 shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability was service-connected.  For purposes of 
this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of Title 38, and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In determining that additional disability 
exists, the following considerations will govern:  (1) the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  (i) As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  (2) Compensation will not be 
payable under 38 U.S.C.A. § 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358 (2005).

I.  Residuals of a Total Laryngectomy to include Stomal 
Revision.  

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a total 
laryngectomy to include stomal revision.  

The Board notes that in order to receive entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, the 
evidence must show that a disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or by an event not reasonably foreseeable.  
Evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault is not of 
record.  The evidence shows that the veteran underwent a 
laryngectomy in July 1987 due to stage 3 carcinoma of the 
larynx and underwent stomal revision in February 1988 at a VA 
facility.  

The November 2005 VA examiner stated that the veteran's 
residuals of the procedure were considered usual and expected 
with no evidence of carelessness, negligence, or lack of 
proper care, or any other fault on the part of VA in 
association with the laryngectomy in July 1987 and stomal 
revision in February 1988.  The examiner noted that the 
standard of care in 1987 for a stage 3 carcinoma was a neck 
dissection and laryngectomy.  He added that all of the 
residuals of a laryngectomy, to include loss of voice, scars 
on the neck, some difficulty swallowing, loss of nerve 
function in the skin and surrounding tissue of the neck, a 
permanent tracheotomy, which could scar down and necessitate 
revision, were routine.  The examiner noted that the veteran 
was a long-time survivor of stage 3 cancer.  

To the extent that the veteran contends he has hypertension 
as a result of the laryngectomy and/or stomal revision, as 
noted in a statement in support of the claim, received in 
November r2000, the Board finds such assertion to be 
unsupported.  There is no competent evidence that the 
veteran's hypertension is a result of the laryngectomy and/or 
stomal revision.  The Board notes that the VA opinions 
provided by a cardiologist in September 2005 and in the 
October 2005 addendum are of little probative value, as the 
opinions are conflicting and conclusory, with no reasons or 
bases provided for the opinions.  

The evidence establishes that the veteran does not have 
additional disability as a result of VA furnishing the 
hospital care, medical or surgical treatment, or examination.  
The Board finds that the preponderance of the evidence is 
against a grant of entitlement to compensation for residuals 
of a total laryngectomy to include stomal revision under the 
provisions of 38 U.S.C.A. § 1151, and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.

II.  Hypertension

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for hypertension.  

The Board notes that in order to receive entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, the 
evidence must show that a disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or by an event not reasonably foreseeable.  
Evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault is not of 
record.  The veteran asserts he has hypertension as a result 
of VA dental treatment.  The evidence shows that the veteran 
underwent VA dental treatment in April 1992.  Blood pressure 
monitoring in association with the dental treatment showed 
elevated blood pressure, and a diagnosis of hypertension was 
entered.  

The October 2005 VA compensation and pension examination 
report notes that the veteran had manifested elevated blood 
pressures to a minor degree prior to the dental treatment.  
The examiner specifically stated that hypertension was not 
caused by the dental procedure; rather, the dental procedure 
was coincidental to the finding of the elevated blood 
pressure.  The examiner added that the veteran's treatment in 
regard to the VA dental treatment and treatment for 
hypertension was prompt, attentive, and appropriate.  No 
evidence of negligence, poor skill, carelessness, or error of 
judgment was specifically noted, and no evidence of adverse 
sequelae was noted.  In fact, the examiner stated that it was 
the diligence and attentiveness of VA dental and medical 
personnel which led to the discovery and treatment of his 
previously untreated hypertension.  The Board notes that the 
VA opinions provided by a cardiologist in September 2005 and 
in the October 2005 addendum are of diminished probative 
value as the opinions are conclusory, with no reasons or 
bases provided for the opinions.  The Board finds the October 
2005 compensation and pension examiner's unequivocal opinion 
to the effect that it was less likely that the veteran's 
hypertension was caused by, aggravated by, or in any way 
related to VA dental treatment on April 1992, or at any other 
time, to be more probative.  The examiner reviewed the claims 
file and provided a complete rationale for the opinion.  

The evidence establishes that the veteran does not have 
additional disability as a result of VA furnishing the 
hospital care, medical or surgical treatment, or examination.  
The Board finds that the preponderance of the evidence is 
against a grant of entitlement to compensation for 
hypertension under the provisions of 38 U.S.C.A. § 1151, and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.








ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a total laryngectomy, to include stomal 
revision, is denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
hypertension is denied.  
______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


